DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The Requirement for Restriction/Election mailed on 02/16/2022 has been reconsidered by the Examiner and has been withdrawn; thus claims 1-12 are currently pending.
Claim Objections
Claim 2 is objected to because of the following informalities: line 4 recites “each of sockets…”, which contains an apparent typo. It is suggested to rephrase the aforementioned portion of line 4 as follows: “each of the sockets…”.
Claim 9 is objected to because of the following informalities: lines 3-4 recite “the bottle comprises a bottle neck…so that the lash curler is inserted in the bottle through the bottle mouth…”. Since “the bottle mouth” hasn’t been previously recited but a “bottle neck” has been previously recited, it is suggested to rephrase the aforementioned portion of lines 3-4 as follows: “and the bottle comprises a bottle neck so that the lash curler is inserted in the bottle through the bottle neck…”.
Claim 12 is objected to because of the following informalities: line 2 recites “a box for containing liquid cosmetics” then line 4 recites “magnetic cap assembly is operable to close the bottle”; for consistency, it is suggested to rephrase line 4 as follows: “magnetic cap assembly is operable to close the box.”.  
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 10-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Xu (CN108041792A).
Regarding claim 1, Xu discloses a magnetic cap assembly (1, Figures 1-5) comprising:
an external cap (12, Figure 3); 
magnets (11, Figure 3) inserted in the external cap (refer to cross-sectional view in Figure 1 wherein magnets, 11, are disposed on an interior of the external cap); and 
an internal cap (13 and/or 131) fitted in the external cap, thereby keeping the magnets in the external cap.
	Regarding claim 2, Xu discloses the magnetic cap assembly according to claim 1, further comprising a holder (the holder is defined by the tray and sockets; refer to cropped and annotated Figure 4, below) comprising: 
a tray (refer to cropped and annotated Figure 4, below) inserted in the external cap (refer to Figure 1); and 
sockets (132, Figure 4) formed on the tray, wherein each of the sockets receives a corresponding one of the magnets (“magnet cover groove 132, used for accommodating the cover magnet 11”, refer to Page 4 of the translation).

    PNG
    media_image1.png
    613
    686
    media_image1.png
    Greyscale

Regarding claim 3, Xu discloses the magnetic cap assembly according to claim 2, wherein each of the sockets comprises internal ribs (1321, Figure 4) abutted against a periphery of the corresponding magnet (Figure 1 shows magnet, 11, fully inserted into the socket; since the ribs are disposed about a circumference of the slot, a periphery of the magnet must abut the ribs when pressed into the socket) so that a length of the corresponding magnet extends perpendicular to the tray (the tray extends horizontally whereas the magnets extend vertically, as best shown in Figure 1; thus the length of each magnet is perpendicular to the tray, in a configuration similar to that of Applicant’s invention).
Regarding claim 5, Xu discloses the magnetic cap assembly according to claim 2, wherein the external cap comprises a ceiling (top wall of external cap, 12; refer to cropped and annotated Figure 1, below) formed with relatively thin portions, and each of the magnets is located between a corresponding one of the relatively thin portions and the corresponding socket (refer to cropped and annotated Figure 1, below).

    PNG
    media_image2.png
    677
    726
    media_image2.png
    Greyscale

Regarding claim 10, Xu discloses a cosmetics container comprising:  
15a grip (2, 3) for holding solid cosmetics (Xu’s container is a “lipstick tube”, refer to the Abstract, where lipstick is a solid cosmetic); and 
the magnetic cap assembly according to claim 1, wherein the magnetic cap assembly is operable to close the bottle.  
Regarding claim 11, Xu discloses the cosmetics container according to claim 10, wherein the grip holds a lower portion of the solid cosmetics (“the middle bunch core assembly 3 for mounting the lipstick”, refer to Page 3 of the translation), and the magnetic cap assembly covers an upper portion of the solid cosmetics (refer to Figure 1, wherein the core 3, which holds the solid cosmetic/lipstick, is disposed within an interior of the magnetic cap assembly).

Claims 1, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberlein et al. (US20170265618).
Regarding claim 1, Eberlein discloses a magnetic cap assembly (Figures 1A-3A) comprising: 
an external cap (110); 
magnets (120, wherein the magnet may be “one or more rings of magnetic material”, refer to Paragraph [0021]) inserted in the external cap (best shown in Figures 1A, 3B); and 
an internal cap (130, 134) fitted in the external cap (best shown in Figures 1B, 3A), thereby keeping the magnets in the external cap.
Regarding claim 8, Eberlein discloses a cosmetics container comprising: 
a bottle (180) for containing cosmetics; and 
the magnetic cap assembly according to claim 1, wherein the magnetic cap assembly is operable to close the bottle (refer to Figure 1B).  
Regarding claim 9, Eberlein discloses the cosmetics container according to 
claim 8, wherein the magnetic cap assembly further comprises an applicator, fully capable of being used as a lash curler, connected to the internal cap (refer to Paragraph [0023] which states that the distal end of elongate member, 136, may include a brush type applicator, wherein brush type applicators are fully capable of curling eyelashes), and the bottle comprises a bottle neck (170) so that the applicator, fully capable of being used as a lash curler, is inserted in the bottle through the bottle neck when the magnetic cap assembly is engaged with the bottle neck (best shown in Figure 1B).

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Niedermann (US 2021/0321747).
Regarding claim 1, Niederman discloses a magnetic cap assembly (25 and 28, Figures 1-14) comprising: 
an external cap (25); 
magnets (29,Figure 3) inserted in the external cap (refer to Figure 3; additionally refer to Paragraph [0041] which states “permanent magnets 29…easily connected to” the external cap, 25); and 
an internal cap (“insert” 28) fitted in the external cap (28 is an insert, where insert is defined by Cambridge Dictionary as “to put something inside something else”), thereby keeping the magnets in the external cap (refer to Paragraph [0041]).
Regarding claim 12, Niedermann discloses a cosmetics container comprising: 
a box (23, 24) for containing liquid cosmetics (box, 23, 24 contains capsule, 22, which may contain liquids such as “ointment, cream, paste, gel”, refer to Paragraph [0040]); and 
the magnetic cap assembly according to claim 1, wherein the magnetic cap assembly is operable to close the box (best shown in Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN108041792A) in view of Jacob et al. (US9592935).
Regarding claim 4, Xu discloses the magnetic cap assembly of claim 3, as applied above. Xu does not disclose wherein the tray comprises a cutout, and the external cap comprises a track inserted in the cutout to guide the tray into the external cap and stop the holder from rotating relative to the external cap; however, it is well-known in the art to provide cutouts and tracks for guiding/securing mating components, as demonstrated by Jacob. 
Jacob discloses a similar magnetic cap assembly (Figures 1-13) having an external cap (15, Figure 8), and a tray (bottom of 16, Figure 9), the tray having a plurality of sockets (16b, Figure 9) for accepting magnets (19, Figure 6B). The tray further comprises a plurality of tracks (“bosses” 16a) and the external cap comprises a plurality of cooperating cutouts (“detent” 15a, refer to Figure 8) that accepts the tray and prevents the tray from rotating about a horizontal axis, relative to the external cap. Jacob’s magnetic cap assembly provides means for preventing relative rotational motion between the external cap and the tray. While Jacob’s magnetic cap assembly is configured such that the tray comprises the track(s) and the outer cap comprises the cutout(s), it would be obvious to one of ordinary skill in the art to provide the tray having cutouts and the external cap having the tracks, since such a modification would involve a matter of rearranging of parts and it has been held that rearranging of parts involves only routine skill in the art. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu’s magnetic cap assembly such that the tray comprises a cutout and the external cap comprises a track inserted into the cutout to guide the tray into the external cap, since modified Jacob demonstrates that cutouts and tracks are well-known in the art and since such a modification provides the advantage of ensuring that the inner cap is properly aligned.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Befve et al. (US20080066774).
Regarding claim 6, Xu discloses the magnetic cap assembly according to claim 5, as applied above, wherein the external cap further comprises at least one wall (referring to Figure 3, external cap, 12, is depicted as having a rectangular shape comprising at least one vertical wall) extending from the ceiling so that the external cap comprises: 14an upper space (refer to cropped and annotated Figure 1, below) in the vicinity of the ceiling and a lower space (refer to cropped and annotated Figure 1, below). Xu does not disclose a conical space comprising a small open end in communication with the upper space and a large open end in communication with the lower space; rather, Xu’s external cap is depicted as having a substantially cylindrical-shaped space.

    PNG
    media_image3.png
    719
    826
    media_image3.png
    Greyscale

Befve discloses a cap assembly for a cosmetic container, having an external cap (24, Figure 2), and an internal cap (22), wherein the external cap comprises an upper space (refer to cropped and annotated Figure 2, below), a lower space (refer to cropped and annotated Figure 2, below) and a conical space (refer to cropped and annotated Figure 2, below), the conical space having a small open end (top end) in communication with the upper space (referring to cropped and annotated Figure 2, below, the conical space tapers from bottom to top such that the top of the conical space is smaller than the bottom of the conical space, wherein the top/small open end is in communication with the upper space) and a large open end (bottom end) in communication with the lower space (referring to cropped and annotated Figure 2, below, the conical space is larger at a bottom than at a top, wherein the bottom/larger open end is in communication with the lower space). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu’s magnetic cap assembly to have a conical space, the conical space comprising a small open end in communication with the upper space and a large open end in communication with the lower space, as taught by Befve, since such a modification would have involved a mere matter of a change in shape of a component of an invention and it has been held that a change in shape is within the level of ordinary skill, additionally such a change improves the aesthetic of the assembly.

    PNG
    media_image4.png
    294
    632
    media_image4.png
    Greyscale

Regarding claim 7, the combination of Xu and Befve discloses the magnetic cap assembly according to claim 6, as applied above. Xu further discloses wherein the internal cap comprises: at least one wall (not labeled, but is any of the vertical wall(s) of the internal cap, refer to cropped and annotated Figure 3, below) comprising a space (hollow interior space of the internal cap); and a partition (not labeled, refer to cropped and annotated Figure 3, below) formed in the at least one wall (best shown in Figures 1 and 3), thereby dividing the space of the at least one wall into: a mass-reducing space (refer to cropped and annotated Figure 1, below) with an upper open end (the partition wall forms a recess, thereby providing an upper open end; refer to cropped and annotated Figure 3, below); and an engaging space with a lower open end (refer to cropped and annotated Figure 1, below), wherein the internal cap keeps the magnets in the upper space of the external cap (per the modification addressed in claim 6, the upper space of the external cap extends from just below the internal cap portion that aids in supporting the tray that supports the magnets, thereby keeping the magnets in the upper space of the external cap) and lower open end of the internal cap becomes a lower open end of the entire magnetic cap assembly when the internal cap is fitted in the lower space (per the modification addressed in claim 6, the lower space is the portion of the external cap disposed at a distal-most end of the cap) of the conical space (best shown in Figure 1, wherein the cosmetic holder, 3, is shown disposed within an interior of the entirety of the lower open end of internal cap, which is formed by the engagement of the internal cap into the external cap).

    PNG
    media_image5.png
    379
    429
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    615
    677
    media_image6.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: refer to attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772